Exhibit 10.2

TECHNICAL COLLABORATION AGREEMENT

This Agreement made and entered into as of the 29th day of September 2010 by and
between

Seahawk Drilling LLC, a Delaware limited liability company (“SDL”) which
expression shall include its successors and permitted assigns acting through its
duly authorised Mr. Randall D. Stilley, President:

And

Essar Oilfield Services India Limited (“EOSIL”), a body corporate established
under the laws of India which expression shall include its successors and
permitted assigns acting through its duly authorized Mr. Ankur Gupta, Chief
Executive Officer.

WITNESSETH:

Whereas

 

  1. Oil and Natural Gas Corporation Limited (“ONGC”), a body corporate
established under the laws of India has invited bids from interested parties in
the prescribed bid forms and Proforma for Charter Hire of One No 150 Feet Water
Depth MAT Rig by Tender No .MR /DS /MAT /CT /RIGS /CH/MAT-FLOATER/49(308) /2010
/P46JC010007 (“the Tender”) for carrying out drilling operations in eligible
PEL/ML areas (“the Areas”).

 

  2. One of the conditions stipulated in the Tender with respect to the
experience of the bidder is that the bidder should be an offshore drilling
contractor / company having minimum 3 years experience of operating Mat rig; and
that in case bidder is a company including an Indian company/ Indian joint
venture company who do not meet the minimum 3 years experience criteria, then
such companies can participate in the Tender through a joint venture partner/
technical collaborator who meets the criteria regarding minimum 3 years
experience of operating mat rig.

 

  3. EOSIL is not having minimum 3 years experience of operating mat rig. EOSIL,
therefore, desires to submit its bid in pursuance of the Tender in technical
collaboration with the Foreign Company.

 

  4. SDL is an affiliate of Seahawk Drilling, Inc., formerly known as Pride
Offshore, Inc., which has represented that it has the necessary technical
competence and experience of more than 3 years in operating mat rigs and has
agreed to make available to EOSIL its technical experience necessary for proper
discharge and/or performance of all obligations that EOSIL may be required to
perform in case its bid is accepted and contract is awarded by ONGC in pursuance
of the Tender.

 

1



--------------------------------------------------------------------------------

  5. The Parties desire to enter into this contract with respect to carrying out
by EOSIL of drilling operations by using the mat rig named “Seahawk 2505” (“the
Mat Rig”) in technical collaboration with SDL on the terms and conditions herein
set forth

NOW, THEREFORE, in consideration of the premises and covenants and conditions
herein contained, IT IS HEREBY AGREED between the Parties as follows:

 

  1. EOSIL shall provide ONGC the Mat Rig along with equipment conforming to the
broad technical specifications as mentioned in the Tender, personnel required
for drilling exploratory wells from 30 feet to 150 feet water depth in the Areas
as per the Work Program approved by ONGC, including modifications or revisions
to the Work Program.

 

  2. SDL shall make available to EOSIL expertise and technical know-how in
relation to carrying out by EOSIL Mat Rig operations in the Areas during the
term of the contract that may be entered into between ONGC and EOSIL, pursuant
to the Tender. Such expertise and technical know-how to be made available by SDL
to EOSIL may include giving assistance, training and practical experience in
accordance with good HSE practices to personnel employed by EOSIL. It is hereby
expressly agreed and declared that this Agreement shall remain in full force and
virtue during the term of the contract that may be entered into ONGC and EOSIL
in pursuance of the Tender.

 

  3. In consideration of SDL making available to EOSIL the said expertise and
technical know-how, EOSIL shall pay to SDL the sums of money as specified in
Annexure 1 hereto.

 

  4. The Foreign Corrupt Practices Act, as amended (“FCPA”) in general,
prohibits the promise, payment or giving of anything of value, either directly
or indirectly, to a Government Official for the purpose of influencing any act
or decision in his official capacity, or inducing him to use his influence with
a foreign government to assist a company or agent in obtaining or retaining
business or any improper advantage. Under the FCPA and for the purposes of this
Agreement, “Government Official” includes, without limitation, any official,
officer, employee, or representative of any non-U.S. government department,
agency or instrumentality (including any government-owned or -controlled
commercial enterprise, such as a government-controlled oil company) or any
outside consultancy group engaged thereby, or any official of a public
international organization or political party, or candidate for political office
outside the United States. EOSIL certifies that it is knowledgeable and familiar
with and in compliance with the FCPA. The parties agree to ensure that all of
their officers, employees, agents, consultants, representatives, business
partners, and affiliates who are engaged in implementing this Agreement are
knowledgeable regarding the purpose and provisions of the FCPA, and agree to
take appropriate steps to ensure that such officers, employees, agents,
consultants, representatives, business partners, and affiliates shall comply
with the FCPA and shall not take or refrain from taking any action which would
cause either party to be in violation of the FCPA.

 

2



--------------------------------------------------------------------------------

  5. All data, information or reports furnished by SDL to EOSIL pursuant to this
agreement, shall be treated as confidential and EOSIL shall not disclose the
contents thereof to any third party without the prior consent in writing of SDL.
The obligation of EOSIL as to confidentiality under this clause shall survive
termination or expiration of this Agreement.

 

  6. SDL shall and will not be responsible for proper discharge and /or
performance of all obligations that may be required to be performed by EOSIL
under a contract that EOSIL may enter into with ONGC in pursuance of acceptance
of its bid. It is agreed by and between the Parties that it is the sole
responsibility of EOSIL to properly discharge and /or perform all its
obligations under such contract.

 

  7. SDL shall and will not be liable to indemnify and save harmless either
EOSIL or ONGC against any and all losses, damages, liabilities, suits, claims,
counterclaims, demands, actions, penalties, costs, charges, expenses (including
attorney’s fees and court costs) (collectively, “the losses”), which EOSIL or
ONGC shall have actually suffered or incurred as a result of SDL providing its
expertise and technical know-how to EOSIL. It is agreed by and between the
Parties that EOSIL as bidder is responsible for completion of the job under be
contract and shall alone be liable to indemnify and keep indemnified ONGC and
SDL against losses which ONGC and SDL may have actually suffered or incurred as
a result of any breach by EOSIL in the performance of its obligations under a
contract with ONGC.

 

  8. Except as otherwise limited by this Clause 8 EOSIL and Essar Oilfields
Services Ltd., agree to indemnify, defend and hold SDL, and each of its
officers, directors, employees, agents, shareholders, members and controlling
Persons and their respective successors and assigns (collectively, the “SDL
Indemnitees”) harmless from and against and in respect of damages actually
suffered, incurred or realized by such SDL Indemnitee (collectively, “SDL
Losses”), arising out of or resulting from or relating to claims from an
unrelated third party (“Third-Party Claims”) relating to the this Agreement.

All claims for indemnification under this Clause 8 shall be asserted and
resolved as follows:

 

  (a) SDL will promptly give EOSIL notice of any matter that SDL has determined
has given or could give rise to a right of indemnification under this Agreement,
stating the amount of the losses, if known, and method of computation thereof,
all with reasonable particularity, and stating with particularity the nature of
such matter. Failure to provide such notice shall not affect the right of SDL to
indemnification except to the extent such failure shall have resulted in
liability to EOSIL that could have been actually avoided had such notice been
provided within such required time period.

 

  (b)

EOSIL, at its option, assume and control the defense of such Third-Party Claim
at EOSIL’s expense and through counsel of EOSIs’s choice reasonably acceptable
to SDL. In the event EOSIL assumes the defense against any such Third Party
Claim as provided above, SDL shall have the right (but not the obligation) to
participate at its own expense in the defense of such asserted liability, shall
cooperate with EOSIL in such defense and will

 

3



--------------------------------------------------------------------------------

 

attempt to make available on a reasonable basis to EOSIL all witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as is reasonably required by EOSIL. In the event EOSIL
does not elect to conduct the defense against any such Third-Party Claim within
30 days after notice of any such Third-Party Claim, or such shorter period as is
reasonably required, SDL shall (upon further notice to the EOSIL) have the right
to undertake the defense thereof, and EOSIL shall pay all reasonable costs and
expenses of such defense as incurred and shall cooperate with SDL (and be
entitled to participate) in such defense and attempt to make available to it on
a reasonable basis all such witnesses, records, materials and information in its
possession or under its control relating thereto as is reasonably required by
SDL. Except for the settlement of a Third-Party Claim that involves the payment
of money only and for which SDL is totally indemnified by EOSIL, no Third-Party
Claim may be settled without the written consent of the SDL.

 

  (c) Payment of any amounts due pursuant to this Clause 8 shall be made in
United States dollars in immediately available funds by wire transfer to a bank
account or accounts to be designated by SDL within ten calendar days after
notice is sent by SDL.

 

  (d) If and to the extent SDL shall make written demand upon EOSIL for
indemnification pursuant to this Clause 8 and EOSIL shall refuse or fail to pay
in full within fifteen calendar days of such written demand the amounts demanded
pursuant hereto and in accordance herewith, then SDL may utilize any legal or
equitable remedy to collect from the EOSIL the amount of its losses
indemnifiable hereunder.

 

  9. EOSIL shall bear all taxes levied by the central government or state
government, or any other local or statutory authorities, incurred by SDL or SDL
employees for services rendered in relation to this contract, including but not
limited to, customs duty, excise duty, value-added tax/sales tax, withholding,
service, employment, income and any other similar taxes.

 

  10. In the event the sale of the Mat Rig from an affiliate of SDL to EOSIL
does not occur, this Agreement will terminate. EOSIL may terminate this
Agreement upon any material breach of the Agreement by Seahawk. EOSIL may
terminate the Agreement only upon thirty (30) days written notice to SDL of the
material breach complained of. If SDL is able to cure the said material breach
prior to the end of thirty (30) days, EOSIL’s said right to terminate this
Agreement shall cease.

 

  11. This Agreement shall be governed and construed in accordance with the
English Law.

 

  12. Any and all disputes arising out of or in connection with the
interpretation, performance, non-performance, validity, extension, modification
or termination of this Agreement, shall be settled by arbitration conducted in
accordance with the Rules of Arbitration of the International Chamber of
Commerce (“ICC”) as in effect on the date hereof and the following procedure
shall be followed in such arbitration:

(a) Each party shall appoint its own arbitrator. In case a party fails to
appoint an arbitrator within fifteen (15) days, then the arbitrator already
appointed by one party shall be the sole arbitrator.

 

4



--------------------------------------------------------------------------------

(b) In case each party appoints its own arbitrator, then the party-appointed
arbitrators shall, within fifteen (15) days of their appointment, jointly
appoint one or more arbitrators who shall be the President/Chairman of the
arbitral panel.

(c) The venue of the arbitration shall be London and the arbitration shall be
conducted in the English language.

(d) The award shall be in writing, in English and be a reasoned award. The
prevailing party shall be entitled to claim its costs and expenses (including
reasonable counsel fees), but the arbitral tribunal shall not be required to
award costs and expenses.

(e) The award shall be final and conclusive and judgment thereon may be entered
in any court for its enforcement. In addition, the Parties agree that no party
shall have any right to commence or maintain any lawsuit or legal proceeding of
any kind concerning a dispute hereunder until the dispute has been determined in
accordance with the arbitration procedure provided for herein and then only for
enforcement of the award rendered in such arbitration.

(f) During the pendency of any arbitration each party shall continue to perform
its obligations hereunder; (ii) neither party shall exercise any remedies
hereunder arising by virtue of the matters in dispute; and (iii) any party shall
be entitled to apply only to the arbitral tribunal for any equitable relief or
interim measures.

(g) The joinder of or claims against any third parties to any dispute between
the Parties herein shall not render this arbitration agreement void, inoperative
or incapable of performance and the Parties agree that joinder of or claims
against such third parties who are not parties to this arbitration agreement
shall not be pleaded or raised as a defense to defeat, delay or avoid any
arbitration proceedings commenced or to be commenced pursuant to this
arbitration agreement.

(h) The Parties expressly agree that notwithstanding anything contained in this
Agreement or in the laws of India, Part I of the [Indian] Arbitration and
Conciliation Act, 1996 (or any succeeding Act) shall not apply to any
arbitration proceedings commenced pursuant to this arbitration agreement or to
any award made thereto.

 

5



--------------------------------------------------------------------------------

  13. Any notice or other communication under this Agreement shall be in writing
and shall be transmitted by hand delivery or by prepaid postage, registered mail
or recognized courier service or by facsimile transmission to the Parties as
follows, as elected by the Party giving such notice.

In the case of notice to SDL, to

 

Address:    Seahawk Drilling, Inc    5 Greenway Plaza, Suite 2700    Houston,
Texas 77046 Attention:    Mr. Robert Moore, Vice President Corporate Development
& Planning Fax:    +1 713-369-7312 Attention:    Mr. Alejandro Cestero, Senior
Vice President, General Counsel & Chief Compliance Officer Fax:    +1
713-369-2761

In the case of notices to EOSIL, to

Capt. Sajid Y. Syed, Jt. GM – Marketing & Business Development,

Essar Oilfield Services India Limited,

Equinox Business Park,

Building ‘B”, 5th Floor,

LBS Marg, Off BKC, Kurla (W),

Mumbai – 400 070,

India.

T + 91 22 6733 5000

F + 91 22 6708 2178

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the representatives of the parties to this Agreement, being
duly authorised have hereunto set their hands and have executed these presents
this 29th day of September, 2010.

 

Signed for and on behalf of Seahawk Drilling LLC    Signed for and on behalf of
Essar Oilfield Services India Ltd. /s/ Randall D. Stilley    /s/ Anand D. Amladi
Name: Randall D. Stilley    Name: Anand D. Amladi Designation: President and
Chief Executive Officer    Designation: Vice President - Commercial In presence
of    In presence of /s/ Debbie Venditto    /s/ Dibyendu Dey Name: Debbie
Venditto    Name: Dibyendu Dey Designation: Sr. Executive Assistant   
Designation: General Manager - Fin

 

7



--------------------------------------------------------------------------------

ANNEXURE-I

COMPENSATION SCHEDULE

(Clause 3 of the Agreement dated September 29, 2010 )

 

a. For providing the services mentioned in Clause 2, SDL shall be paid a
Technical Service Fee of United States Dollars one hundred thirty-five thousand
(US$135,000.00).

 

b. For costs and expenses incurred in the provision of services covered in
Clause 2, SDL shall be reimbursed at actual documented cost of service provided
+15% service charge. This includes, but is not limited to, personnel
costs/burden and travel expenses. EOSIL shall submit payment to SDL within
thirty (30) days of receipt of invoices for such costs and expenses.

 

8